—In a proceeding pursuant to CPLR 7503 to stay arbitration, the appeal is from an order of the Supreme Court, Nassau County (Segal, J.), entered October 14, 1993, which granted the petition.
Ordered that the order is affirmed, with costs.
The dispute between the parties does not fall clearly and unequivocally within the class of claims that the parties agreed would be referred to arbitration (see, Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509). Accordingly, the application of the petitioner Board of Education for a stay of arbitration was properly granted. Sullivan, J. P., Miller, Copertino and Joy, JJ., concur.